Citation Nr: 0613781	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  00-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1959 to November 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2000.  In August 2003, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
case was remanded for additional development in July 2004.  
In November 2005, the case was returned to the Board for 
appellate consideration.  

As noted in the prior remand, at his hearing, the veteran 
raised an informal claim for service connection for residuals 
of injuries to the back and knees, which he states he 
incurred in the same incident as the claimed head injury 
residuals currently on appeal.  This matter is REFERRED to 
the RO for appropriate action.


REMAND

Within 90 days of the transfer of the file back to the Board, 
in February 2006, additional medical evidence was received 
from the veteran.  He did not waive RO consideration of this 
evidence; indeed, in an April 2006 statement, he expressly 
requested that the appeal be remanded for initial RO 
consideration of the evidence.  

In addition, pursuant to a recent decision of the United 
States Court of Appeals for Veterans Claims (Court), the 
veteran must be provided notification that if service 
connection is granted for any disability, an effective date 
and a disability rating will be assigned for any such 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Obviously, the RO did not have an opportunity to 
apply these procedural requirements since the case was 
developed well before this recent opinion.  In view of the 
development otherwise necessary in the case, however, the RO 
will now have the opportunity to provide the necessary 
procedural information mandated by this case.  


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Notify the veteran of the Dingess 
fourth and fifth notice elements required 
in service connection claims, i.e., 
pertaining to the effective date and the 
disability rating, in accordance with 
newly established procedures.

2.  Readjudicate the veteran's claim for 
service connection for head injury 
residuals, in light of the additional 
evidence received at the Board in February 
2006, as well as the other evidence of 
record.  If the decision remains adverse 
to the veteran, furnish him and his 
representative with a supplemental 
statement of the case, and provide them 
with an opportunity to respond, before the 
case is returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

